PER CURIAM.
A.P., a juvenile, petitions for a writ of habeas corpus seeking release from secure detention. We previously granted the petition by order. This opinion follows.
The juvenile was on probation for burglary of a dwelling and resisting an officer without violence. The juvenile admitted violating probation by failing to attend a treatment program. The court adjudicated the juvenile delinquent and committed the juvenile to a moderate risk residential program. The court ordered secure detention pending placement. See § 985.27, Fla. Stat. (2012). The child initially scored eleven points on the risk assessment instrument (RAI), which is insufficient to qualify for secure detention. After the disposition, however, the State changed the RAI, scoring eight points under Section IIID.l for “committed” legal status. Defense counsel objected to the scoring of these points. The court ruled that the points were properly scored because the juvenile was now committed.
The State argues that petitioner fails to identify any authority holding that the points are not properly scored in this situation. Petitioner notes that the State previously conceded error in a prior case where this court granted relief by unpublished order.
“The detention of juveniles is governed entirely by statute and strict compliance is required.” S.M. v. State, Dept. of Juvenile Justice, 91 So.3d 175, 175 (Fla. 4th DCA 2012). Section 985.245, Florida Statutes (2012), provides: “All determinations and court orders regarding placement of a child into detention care shall comply with all requirements and criteria provided in this part and shall be based on a risk assessment of the child, unless the child is placed into detention care as provided in s. 985.255(2).”
The “committed or detention” under section HID of the RAI refers to whether the juvenile was committed or detained at the time of the offense, and not to the petitioner’s status post-disposition. See P.A.J. v. Gnat, 684 So.2d 310, 311 (Fla. 1st DCA 1996) (“[T]he RAI requires the assessment of additional points under the category addressing the child’s legal status at the time of the current offense.” ) (emphasis supplied). The juvenile was not “committed” or in “detention” at the time of the *1183offense. The eight points at issue could not be scored.

Petition granted.

HAZOUEI, CIKLIN and LEVINE, JJ., concur.